Citation Nr: 0020067	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  99-08 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for venous stasis disease 
with left leg ulceration.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1956 to 
January 1959.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 1998 
rating decision by the Buffalo, New York RO.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for venous stasis disease with left leg 
ulceration.  The Board notes that, with the exception of a 
separation examination report, the veteran's service medical 
records were presumably destroyed in the accidental fire at 
the National Personnel Records center in 1973.  In cases 
where service medical records are unavailable through no 
fault of the claimant, there is a heightened obligation to 
explain findings and conclusions and to carefully consider 
the benefit of the doubt doctrine under 38 U.S.C.A. § 
5107(b).  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The veteran maintains that he was treated for a leg ulcer 
within eighteen months of his discharge from the military in 
January 1959.  In support of this contention, the veteran 
submitted a patient's data sheet from Hepburn Medical Center 
dated in November 1998, which indicates that the veteran 
received treatment as early as June 1960.  However, copies of 
records documenting this treatment are not associated with 
the claims folder.

The United States Court of Appeals for Veterans Claims has 
ruled that when the veteran has put the VA on notice that 
there is evidence which, if obtained, could render the claim 
for benefits well-grounded, then 38 U.S.C.A. § 5103(a) 
requires that the VA notify the veteran of the evidence 
necessary to complete his application.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  Accordingly, the veteran should be 
advised of what is necessary to complete his application for 
service connection.





In light of the above, the case is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
advise him of his right to contact 
Hepburn Medical Center and obtain 
documentary evidence concerning the 
treatment of venous stasis disease with 
left leg ulceration in the years 
immediately following the veteran's 
separation from service in 1959.  Any 
such documents received should be 
associated with the claims folder.

2.  Thereafter, the RO should 
readjudicate the veteran's claim.  If any 
benefit sought by the veteran is denied, 
he and his representative should be 
issued a supplement statement of the 
case.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




